I N     T H E         C O U R T O F A P P E A L S
                                                                    A T      K N O X V I L L E
                                                                                                                                            FILED
                                                                                                                                             August 19, 1998

                                                                                                                          Cecil Crowson, Jr.
B A R B A R A     J E A N       H O P P E R ,                               )                     W A S H I N G T O N L A Appellate C ourt Clerk
                                                                                                                          W
                                                                            )                     C . A . N O . 0 3 A 0 1 - 9 8 0 1 - C V - 0 0 0 4 9
P. l a i n t i f f - A p p e l         l a n t       )
                                                                            )
                                                                            )
                                                                            )
                                                                            )
v s .                                                                       )                     H O N . T H O M A S                 J .       S E E L E Y ,        J R .
                                                                            )                     J U D G E
                                                                            )
                                                                            )
                                                                            )
                                                                            )
D A V I D C . T A B O R , I n d i v i d u a                   l l y a n d )                       A F F I R M E D             A N D         R E M A N D E D
d / b / a E A S T T E N N E S S E E H E M O                   T O L O G Y - )
O N C O L O G Y , P . C . ,                                                 )
                                                                            )
                        D e f e n d a n t s - A p p e         l l e e s     )




T H O M A S     R .     B A N D Y ,       I I I ,     K i n g s p o r t ,                   f o r        A p p e l l a n t .


C H A R L E S     T .     H E R N D O N       I V ,       J o h n s o n              C i t y ,           f o r       A p p e l l e e s .


                                                                O         P      I      N     I      O     N



                                                                                                                                                         M c M u r r a y ,       J .



            T h i s     i s     a     m e d i c a l       m a l p r a c t i c e                     c a s e .           T h e         d e f e n d a n t s            f i l e d     a

m o t i o n     f o r       s u m m a r y       j u d g m e n t               s u p p o r t e d                b y    t h e       a f f i d a v i t            o f     d e f e n -

d a n t ,     D r .     D a v i d      C .    T a b o r ,       w h i c h ,                 a m o n g           o t h e r       t h i n g s ,            s p e c i f i c a l l y

s t a t e d     t h a t       h e     w a s     f a m i l i a r               w i t h        t h e        s t a n d a r d             o f      c a r e      f o r      p h y s i -
c i a n s        a n d     s u r g e o n s                      p r a c t i c i n g                  t h e        s p e c i a l t y                  o f          o n c o l o g y                      i n     J o h n s o n

C i t y ,        T e n n e s s e e ,                 a n d          s i m i l a r               c o m m u n i t i e s .                            H e      f u r t h e r                     d e p o s e d                t h a t

a t      a l l           t i m e s ,                i n           h i s           c a r e             a n d            t r e a t m e n t                         o f           t h e             p l a i n t i f f ' s

d e c e d e n t ,           M a r k           A .         H o p p e r ,               h e      " c o n f o r m e d                 t o            t h e      s t a n d a r d                         o f      c a r e        f o r

p h y s i c i a n s                i n        t h e              p r a c t i c e                o f          o n c o l o g y                  a n d              d i d               n o t           d e v i a t e               o r

d e p a r t        t h e r e f r o m . "                          T h u s ,            D r .          T a b o r ,              t h r o u g h                h i s              a f f i d a v i t ,                       p r i m a

f a c i e ,        e s t a b l i s h e d                        t h a t         h e         w a s      e n t i t l e d                 t o         j u d g m e n t                     a s       a         m a t t e r           o f

l a w    a b s e n t           c o u n t e r v a i l i n g                             e v i d e n c e              p r e s e n t i n g                      a          g e n u i n e                  i s s u e           o f     a

m a t e r i a l           f a c t .



            T h e         p l a i n t i f f                       r e s p o n d e d                   w i t h          a n        a f f i d a v i t                            o f           D r .           D a v i d           S .

K n a p p ,        w h i c h ,              i f       c o n s i d e r e d                      b y      t h e          c o u r t             w o u l d                 p r o b a b l y                     h a v e         b e e n

s u f f i c i e n t            t o        e s t a b l i s h                 a         g e n u i n e              i s s u e         o f        a      m a t e r i a l                        f a c t          r e l a t i v e

t o     w h e t h e r               D r .           T a b o r             d e v i a t e d                    f r o m           t h e          s t a n d a r d                         o f        c a r e .                   F o r

r e a s o n s        n o t         a p p e a r i n g                 i n         t h e         r e c o r d ,             h o w e v e r , D r . K n a p p ' s                                               a f f i d a v i t

w a s    w i t h d r a w n                  b y      t h e          p l a i n t i f f                  a n d        w a s         n o t            c o n s i d e r e d                        b y          t h e         c o u r t

i n     r u l i n g          o n         t h e        m o t i o n               f o r          s u m m a r y              j u d g m e n t .



            T h e r e a f t e r ,                     t h e          p l a i n t i f f                   r e l i e d              u p o n                t h e           d e p o s i t i o n                       o f       D r .

R o b e r t        K .      O l d h a m              i n         o p p o s i t i o n                   t o       t h e         m o t i o n                f o r           s u m m a r y                    j u d g m e n t .

T h e       t r i a l              c o u r t               f o u n d             t h a t              D r .         O l d h a m                    f a i l e d                   t o           s a t i s f y                 t h e

r e q u i r e m e n t                t h a t              h e      k n e w            t h e          s t a n d a r d              o f             c a r e              f o r           p h y s i c i a n s                   a n d

s u r g e o n s            p r a c t i c i n g                      t h e             s p e c i a l t y                  o f       o n c o l o g y                        i n           J o h n s o n                    C i t y ,

T e n n e s s e e ,                 a n d            s i m i l a r                    c o m m u n i t i e s .                                T h e           m o t i o n                       f o r           s u m m a r y




                                                                                                             2
j u d g m e n t                w a s         s u s t a i n e d .              T h i s           a p p e a l       r e s u l t e d .           W e            a f f i r m       t h e

j u d g m e n t           o f           t h e     t r i a l        c o u r t .



          T h e                a p p e l l a n t               p r e s e n t s          t h e         f o l l o w i n g        i s s u e       f o r                o u r    c o n -

s i d e r a t i o n :



          1 .                   T h e c o u r t e r r e d i n s u s t a i n i n g t h e m o t i o n f o r s u m -
                                m a r y j u d g m e n t f i l e d b y t h e d e f e n d a n t b a s e d u p o n a
                                f a i l u r e t o m e e t t h e " c o m m u n i t y s t a n d a r d " r u l e .

          2 .                   T h e c o u r t e r r e d i n s u s t a i n i n g t h e m o t i o n f o r s u m -
                                m a r y j u d g m e n t f i l e d b y t h e d e f e n d a n t b a s e d u p o n t h e
                                " s t a n d a r d o f c a r e " r e q u i r e m e n t .



          S i n c e                    i n      o u r         o p i n i o n ,          t h e        t w o      i s s u e s         d e a l    w i t h               t h e    s a m e

s u b j e c t         m a t t e r               w e     w i l l      t r e a t         t h e m       t o g e t h e r .



          O u r           s t a n d a r d               o f     r e v i e w      i n      c a s e s         d e c i d e d    o n      m o t i o n           f o r      s u m m a r y

j u d g m e n t           i s           w e l l - s e t t l e d .



                                 T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m a r y                                        j u       d g    m e n t
          i   s       o n       l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s n o g e n u i                                             n e        i   s s u e
          w   i   t    h         r e g a r d t o t h e m a t e r i a l f a c t s r e l e v a n t t o t                                            h e          c   l a i m
          o   r          d e       f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d v . H                                           a l         l ,       8 4 7
          S   .   W    . 2       d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d ( 2 ) t h e m o v i n g                                               p a     r t    y i s
          e   n   t    i t       l e d t o a j u d g m e n t a s a m a t t e r o f l a w o n t h                                                  e         u n    d i s -
          p   u   t    e d            f a c t s .         A n d e r s o n v . S t a n d a r d R e g i s t e r                                          C    o .    , 8 5 7
          S   .   W    . 2       d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .            T h e m o v i n g p a r t y                                        h    a s      t h e
          b   u   r    d e       n       o f      p r o v i n g     t h a t  i t s   m o t i o n   s a t i s f i e                                  s          t   h e s e
          r   e   q    u i       r e m e n t s .         D o w n e n v . A l l s t a t e I n s . C o . , 8 1                                    1           S .    W . 2 d
          5   2   3    ,         5 2 4 ( T e n n . 1 9 9 1 ) .

                    T h e s t a n d a r d s g o v e r n i n g t h e a s s e s s m e n t o f e v i d e n c e
          i n t h e s u m m a r y j u d g m e n t c o n t e x t a r e a l s o w e l l e s t a b -
          l i s h e d .   C o u r t s m u s t v i e w t h e e v i d e n c e i n t h e l i g h t m o s t

                                                                                                3
          f   a   v   o     r    a b l e         t o    t h e        n o n m o v i n     g    p    a r t    y       a n     d    m u    s t     a l s o d r a w a    l l
          r   e   a   s     o    n a b l e          i n f e r e       n c e s i n           t h    e n        o n     m o    v i n g         p a r t y ' s f a v o   r .
          B   y   r   d     ,        8 4 7         S . W . 2 d            a t 2 1 0       - 1 1     .           C     o u    r t s        s h o u l d g r a n t        a
          s   u   m   m     a    r y       j    u d g m e n t            o n l y     w    h e n         b   o t     h         t h e         f a c t s     a n d  t   h e
          c   o   n   c     l    u s i o n       s t o b e              d r a w n f      r o m        t h   e       f a     c t s       p e r m i t a r e a s o      n -
          a   b   l   e          p e r s o       n t o r e           a c h o n l y          o n    e c      o n     c l     u s i o     n .       I d .


C a r v e l l         v .             B o t t o m s ,        9 0 0       S . W . 2 d         2 3 ,     2 6          ( T e n n .           1 9 9 5 ) .



          I n               B y r d            v .       H a l l ,        s u p r a ,          w e          f i n d             t h e         a u t h o r i t y   w h i c h   i s

c o n t r o l l i n g                   i n      t h e     d i s p o s i t i o n             o f     t h i s           c a s e :



                                 M       o r e o v e r ,           t h e      c a s e s     m a k e       c l e a r       t h a t     t h e    p a                 r t   y
          s   e   e   k     i    n       g         s u m m a r y        j u d g m e n t       m u s t       c a r r y       t h e    b u r d e n                     o   f
          p   e   r   s     u    a       d i n g t h e c o u r t t h a t n o g e n u i n e a n d m a t e r i a l f a c t                                           u a   l
          i   s   s   u     e    s             e x i s t a n d t h a t i t i s , t h e r e f o r e , e n t i t l e d                                                 t   o
          j   u   d   g     m    e       n t a s a m a t t e r o f l a w . S e e , e . g . , D o w n e n                                                           [ v   .
          A   l   l    s     t    a       t e I n s . C o . , 8 1 1 S . W . 2 d 5 2 3 ] , 8 1 1 S . W . 2 d a t 5                                                  4 2   ;
          J   o   n   e     s          v . H o m e I n d e m . I n s . C o . , 6 5 1 S . W . 2 d 2 1 3 , 2 1 4 ( T e                                               n n   .
          1   9   8   3     )    ;            W i l l i a m s o n C t y . B r o a d c a s t i n g v . W . C t y . B d .                                              o   f
          E   d   .   ,               5 4 9            S . W . 2 d       3 7 1 ,      3 7 2      ( T e n n .       1 9 7 7 ) ;     T a y l o r                     [ v   .
          N   a   s   h     v i          l l e B a n n e r P u b . C o . , 5 7 3 S . W . 2 d 4 7 6 , 4 8 0 ( T e                                                   n n   .
          A   p   p   .       1        9 7 8 ) ] , 5 7 3 S . W . 2 d a t 4 8 0 ; L u c a s B r o t h e r s v . C u d                                               a h   y
          C   o   .   ,           5       3 3 S . W . 2 d 3 1 3 , 3 1 6 ( T e n n . A p p . 1 9 7 5 ) . O n c e i t                                                  i   s
          s   h   o   w     n           b y t h e m o v i n g p a r t y t h a t t h e r e i s n o g e n u i n e i s                                                s u   e
          o   f         m    a t           e r i a l f a c t , t h e n o n m o v i n g p a r t y m u s t t h e n d e m                                             o n   -
          s   t   r   a     t e          , b y a f f i d a v i t s o r d i s c o v e r y m a t e r i a l s , t h a t t h                                           e r   e
          i   s       a        g         e n u i n e , m a t e r i a l f a c t d i s p u t e t o w a r r a n t a t r i                                             a l   .
          F   o   w   l     e r                v . H a p p y G o o d m a n F a m i l y , 5 7 5 S . W . 2 d 4 9 6 ,                                                 4 9   8
          (   T   e   n     n .                 1 9 7 8 ) ;      M e r r i t t       v .     W i l s o n        C t y .      B d .     o f   Z o n                 i n   g
          A   p   p   e     a l          s , 6 5 6 S . W . 2 d 8 4 6 , 8 5 9 ( T e n n . A p p . 1 9 8 3 ) . I n t                                                 h i   s
          r   e   g   a     r d          , R u l e 5 6 . 0 5 p r o v i d e s t h a t t h e n o n m o v i n g p a                                                   r t   y
          c   a   n   n     o t              s i m p l y r e l y u p o n h i s p l e a d i n g s b u t m u s t s e t f o                                           r t   h
          s   p   e   c     i f          i c f a c t s s h o w i n g t h a t t h e r e i s a g e n u i n e i s s u e                                                 o   f
          m   a   t   e     r i          a l f a c t f o r t r i a l . " I f h e d o e s n o t s o r e s p o                                                       n d   ,
          s   u   m   m     a r          y j u d g m e n t . . . s h a l l b e e n t e r e d a g a i n s t h i m . " R                                             u l   e
          5   6   .   0     5 .

B y r d   v .         H a l l ,               a t      p a g e       2 1 1 .




                                                                                               4
              W e           s h o u l d               n o t e       t h a t      b o t h        p a r t i e s         q u o t e               a t     s o m e       l e n g t h                 i n           t h e i r

b r i e f s           f r o m                t h e        d e p o s i t i o n          o f      D r .        O l d h a m .              F o r         r e a s o n s ,              h o w e v e r ,                  t o

w h i c h         w e            a r e            n o t       p r i v y ,      t h e         d e p o s i t i o n             o f       D r .         O l d h a m               w a s         n o t            f i l e d

a s   a       p a r t                o f          t h e       a p p e l l a t e          r e c o r d .              T h e          t r a n s c r i p t                   o f       t h e             h e a r i n g

o n       t h e             m o t i o n               f o r       s u m m a r y          j u d g m e n t             c l e a r l y                  s h o w s       t h a t                  t h e            t r i a l

c o u r t             c o n s i d e r e d                        D r .         O l d h a m ' s                d e p o s i t i o n                   i n         a r r i v i n g                       a t         h i s

d e c i s i o n .                            W e ,        t h e r e f o r e ,             c a l l            a t t e n t i o n                o f         c o u n s e l                t o       R u l e            4 ,

R u l e s         o f            t h e            C o u r t      o f     A p p e a l s .            S i n c e         w e          a r e        u n a b l e        t o           c o n s i d e r                  t h e

" e v i d e n c e "                          c o n t a i n e d           i n     t h e         p a r t i e s '              b r i e f s ,                 i n     t h e           i n t e r e s t                   o f

j u s t i c e ,                  w e          h a v e         o r d e r e d       t h e         a p p e l l a t e             r e c o r d                 s u p p l e m e n t e d                       b y       t h e

a d d i t i o n                  o f          D r .        O l d h a m ' s        d e p o s i t i o n .



              T . C . A .                     §      2 9 - 2 6 - 1 1 5 ( a )             p r o v i d e s            i n       p e r t i n e n t                  p a r t           a s          f o l l o w s :



              2   9     -    2   6   - 1 1 5 . C l a i m a n t ' s                             b u r d e n i n                 m a     l p      r a c t i c e a c t i o n                                 -
              E   x     p    e   r   t t e s t i m o n y - P r                                e s u m p t i o n              o f          n   e g l i g e n c e - J u r                                  y
              i   n     s    t   r   u c t i o n s . ( a )   I n a                             m a l p r a c t i c          e a       c t      i o n , t h e c l a i m a n                              t
              s   h     a    l   l     h a v e t h e b u r d e n o                           f p r o v i n g b               y e        v i      d e n c e a s p r o v i d e                            d
              b   y          s   u   b s e c t i o n ( b ) :

                                     (   1    ) T h e             r e c o g n i z e d s t               a n d a      r d o f a c c e p t a b l                       e   p r o                f e s     -
                                     s   i    o n a l p         r a c t i c e i n t h e                   p r o     f e s s i o n a n d t h e                        s p e c i                a l t     y
                                     t   h    e r e o f ,           i f a n y , t h a t                      t h   e d e f e n d a n t p r a                        c t i c e                s i        n
                                     t   h    e c o m m         u n i t y i n w h i c h                    h e      p r a c t i c e s o r i n                         a s i m                 i l a     r
                                     c   o    m m u n i t        y a t t h e t i m e                     t h e        a l l e g e d i n j u r y                      o r w r                  o n g     -
                                     f   u    l a c t i          o n o c c u r r e d ;

                                     ( 2 ) T h a t t h e d e f e n d a n t a c t e d w i t h l e s s t h a n                                                                                         o r
                                     f a i l e d t o a c t w i t h o r d i n a r y a n d r e a s o n a b l e c a r e                                                                                 i n
                                     a c c o r d a n c e w i t h s u c h s t a n d a r d ; a n d

                                     ( 3 ) A s a p r o x i m a t e r e s u l t o f t h e d e f e n d a n t ' s n e g l i -
                                     g e n t a c t o r o m i s s i o n , t h e p l a i n t i f f s u f f e r e d i n j u -
                                     r i e s w h i c h w o u l d n o t o t h e r w i s e h a v e o c c u r r e d .


                                                                                                         5
                 I n       v i e w               o f   t h e s e             s t a t u t o r y              r e q u i r e m e n t s ,                  i t         i s     n e c e s s a r y             f o r

u s        t o           e x a m i n e                 D r .           O l d h a m ' s                  d e p o s i t i o n              c a r e f u l l y                  t o           a s c e r t a i n

w h e t h e r                  h e             t e s t i f i e d              t h a t            h e        k n e w          t h e       r e c o g n i z e d                     s t a n d a r d           o f

a c c e p t a b l e                            p r o f e s s i o n a l                   p r a c t i c e               i n           t h e           p r o f e s s i o n                    a n d        t h e

s p e c i a l t y                    t h e r e o f ,            i f         a n y ,           [ o n c o l o g y ]            t h a t         t h e     d e f e n d a n t                  p r a c t i c e s

i n       t h e          c o m m u n i t y                o f         J o h n s o n               C i t y ,         T e n n e s s e e ,               o r      a         s i m i l a r          c o m m u -

n i t y .                I f             h e     f a i l e d           t o      s o           t e s t i f y ,          e i t h e r            d i r e c t l y              o r       i m p l i c i t l y

t h a t          h e      p o s s e s s e d               t h e         r e q u i s i t e                 k n o w l e d g e            r e g a r d i n g t h e s t a n d a r d                             o f

c a r e ,              t h e         p l a i n t i f f                m u s t         f a i l           a n d   t h e         t r i a l            c o u r t ' s           j u d g m e n t             m u s t

b e     a f f i r m e d .



                 T h e               t o t a l i t y              o f           t h e            e v i d e n c e             c o n t a i n e d                 i n          D r .           O l d h a m ' s

d e p o s i t i o n                       f a i l s     t o      d e m o n s t r a t e                    t h a t      D r .         O l d h a m           k n e w        o r      p r e s u m e d         t o

k n o w t h e r e c o g n i z e d s t a n d a r d o f a c c e p t a b l e p r o f e s s i o n a l p r a c t i c e i n

t h e       m e d i c a l                      p r o f e s s i o n              a n d           t h e       s p e c i a l t y                o f      o n c o l o g y               i n       J o h n s o n

C i t y ,               T e n n e s s e e                o r          i n        a        s i m i l a r             c o m m u n i t y                a t       t h e             t i m e       o f       t h e

a l l e g e d              w r o n g f u l              a c t i o n .                 F u r t h e r ,            w e     q u e s t i o n              t h e         b a s e s        u p o n         w h i c h

h e     b e l i e v e s                        t h e    s t a n d a r d                 o f       c a r e       r e s t s .              D r .        O l d h a m               t e s t i f i e d          a s

f o l l o w s :



                 Q .                 W h a t i s y o u r u n d e r s t a n d i n g a s f a r a s y o u r t e s t i m o n y
                                     i s c o n c e r n e d o f w h a t s t a n d a r d o f c a r e m e a n s ?

                 A .                 W     e l l , t      o     m e , s t a n d a r d o f c a r e m e a n s d o i n g t h o s e
                                     t     h i n g s      w h i c h a m a j o r i t y o f p h y s i c i a n s i n a c o m m u -
                                     n     i t y w o      u l d c o n s i d e r t o b e r e a s o n a b l e m e d i c a l c a r e
                                     i     n t h a t        c o m m u n i t y .




                                                                                                            6
              W e      s u g g e s t                      t h a t                       w h a t                " a      m a j o r i t y           o f         p h y s i c i a n s                  i n      a      c o m m u n i t y

w o u l d       c o n s i d e r                         t o          b e                r e a s o n a b l e                     m e d i c a l           c a r e             i n      t h a t         c o m m u n i t y "               i s

n o t       t h e       m e a n i n g                          o f                 s t a n d a r d                      o f      c a r e .              I f             t h i s       w e r e            t h e       c a s e ,         i t

w o u l d           r e q u i r e                   a          p o l l                     o f                p h y s i c i a n s              p r a c t i c i n g                   i n       a         c o m m u n i t y             t o

d e t e r m i n e             t h e               s t a n d a r d                                 o f         c a r e .          T h e        s t a n d a r d               o f      c a r e         i s         d e t e r m i n e d

b y     w h e t h e r              a         p h y s i c i a n                               e x e r c i s e s                   t h e        r e a s o n a b l e d e g r e e o f                                  l e a r n i n g ,

s k i l l ,          a n d         e x p e r i e n c e                                   t h a t                i s      o r d i n a r i l y             p o s s e s s e d                   b y         o t h e r s         o f     h i s

p r o f e s s i o n .                             S e e          H u r s t                              v .          D o u g h e r t y ,              8 0 0             S . W . 2 d          1 8 3          ( T e n n .            A p p .

1 9 9 0 ) .



              D r .          O l d h a m                      f u r t h e r                             t e s t i f i e d              a s       f o l l o w s :



              Q .              O k a y .    U s i n g t h a t d e f i n i t i o n                                                                        o f s t a n d a r d o f c a r e ,
                               a r e y o u a w a r e o f t h e p r a c t i c e                                                                          i n J o h n s o n C i t y , w h a t
                               t h e s t a n d a r d o f c a r e i s ?

              A .              I         c    a n ' t b                    e            p r        e c        i s e a b o u t t h a t .                             I m e a n t h a                   t I k          n o w
                               t       h e    r e a r e                        ,           y o        u           k n o w , o n c o l o g i s t                 s    i n J o h n s                   o n C i         t y .
                               I         b    e l i e v e                           s   o m        e          o r a l l a r e B o a r d                          q u a l i f i e d                    o r B o        a r d
                               c       e r    t i f i e d                  ,            a n        d          i n g e n e r a l , t h e s                        t a n d a r d o f                        c a r e      i n
                               m       o s    t     m e t r                   o p           o l        i t       a n a r e a s a c r o s s                        t h e U n i t e                   d S t a          t e s
                               w       o u    l d b e                        r e           l a        t i       v e l y s i m i l a r i f                       B o a r d Q u a l                    i f i e d         o r
                               B       o a    r d c e r                       t i           f i        e d           p h y s i c i a n s a r e                    i n v o l v e d ,                     b u t        I ' m
                               n       o t       s p e c i                  f i           c a        l l       y a w a r e o f t h e s                          t a n d a r d o f                        c a r e       i n
                               J       o h    n s o n C                    i t          y          p r        e c i s e l y .



              W e      a r e            o f         t h e             o p i n i o n                             t h a t       t h e         t e s t i m o n y               o f      D r .         O l d h a m         c l e a r l y

f a i l s       t o      e s t a b l i s h                             h i s                      c o m p e t e n c y                 t o      t e s t i f y                a s      t o      t h e         s t a n d a r d            o f

c a r e         r e q u i r e d                          o f                       p h y s i c i a n s                         i n          g o o d           s t a n d i n g                 p r a c t i c i n g                    t h e

s p e c i a l i t y                    o f         o n c o l o g y                                  i n          J o h n s o n              C i t y ,         T e n n e s s e e .                         D r .      O l d h a m ' s

d e p o s i t i o n                     d o e s                  n o t                      s a t i s f y                     t h e          s t a t u t o r y                    r e q u i s i t e                 t h a t          t h e

                                                                                                                                 7
d e p o n e n t               b e             f a m i l i a r               w i t h     t h e       s t a n d a r d                       o f         c a r e   i n          J o h n s o n         C i t y ,

T e n n e s s e e ,                  o r           s i m i l a r            c o m m u n i t i e s .               T . C . A .                     §      2 9 - 2 6 - 1 1 5 ( a ) .



                                  I t i s w e l l - e s t a b l i s h e d t h a t a d e f e n d a n t p h y s i c                                                                          i a n
            m   a   y          r e l y u p o n h i s o w n a f f i d a v i t i n s u p p o r t o f a m o t                                                                                 i o n
            f   o   r           s u m m a r y j u d g m e n t . S m i t h v . G r a v e s , 6 7 2 S . W . 2 d                                                                              7 8 7
            (   T   e     n   n .      C t .  A p p .     1 9 8 4 ) .   W h e r e   a    d e f e n d a n t  f i l e s                                                                        a n
            a   f   f     i   d a v i t o f a n e x p e r t s t a t i n g t h a t a l l o f h i s c a r e                                                                                  a n d
            t   r   e     a   t m e n t o f t h e p l a i n t i f f m e t t h e r e c o g n i z e d s t a n d a r d                                                                          o f
            a   c   c     e   p t a b l e p r o f e s s i o n a l p r a c t i c e r e q u i r e d o f h i m , s u m m                                                                      a r y
            j   u   d     g   m e n t i s a p p r o p r i a t e i f t h e p l a i n t i f f p r e s e n t s                                                                                  n o
            c   o   m     p   e t e n t e x p e r t t e s t i m o n y t o c h a l l e n g e t h e d e f e n d a n                                                                          t ' s
            a   f   f     i   d a v i t . B o w m a n , [ v . H e n a r d , 5 4 7 S . W . 2 d 5 2 7 ( T e                                                                                  n n .
            1   9   7     7   ] 5 4 7 S . W . 2 d a t 5 3 1 . A c c o r d i n g l y , t h e c o u r t i n B o w                                                                            m a n
            s   u   c     c   i n c t l y s t a t e d t h e a p p l i c a b l e r u l e a s f o l l o w s :

                                               [    W e ]        h o l d t h            a t , i n t h               o s       e                m a l p r a c t i c e             a c t i   o n s
                                w    h    e    r   e i n        e x p e r t            m e d i c a l t e             s t       i m           o n y i s r e q u                  i r e d      t o
                                e    s    t    a   b l i s     h n e g l i g            e n c e a n d p               r o       x i           m a t e c a u s e ,                a f f i   d a -
                                v    i    t    s       b y         m e d i c a l            d o c t o r s          w h      i c           h c l e a r l y a                    n d c       o m -
                                p    l    e    t   e l y          r e f u t e            p l a i n t i f f '          s           c         o n t e n t i o n        a        f f o r d        a
                                p    r    o    p   e r b      a s i s f o r              d i s m i s s a l           o f          t        h e a c t i o n o n                   s u m m   a r y
                                j    u    d    g   m e n t     , i n t h e               a b s e n c e o f              p    r o           p e r r e s p o n s i              v e p r      o o f
                                b    y         a   f f i d     a v i t o r             o t h e r w i s e .


C r o w e       v .           C r a i g ,                 1 9 9 7      T e n n .         A p p .       L E X I S            4 5 0 .



            I n           t h i s              c a s e ,        w e         h o l d      t h a t       D r .      T a b o r ' s                        a f f i d a v i t          c l e a r l y            a n d

c o m p l e t e l y                      r e f u t e s              t h e       p l a i n t i f f ' s             c o n t e n t i o n s                         t h a t          t h e r e         w a s       a

d e v i a t i o n               f r o m              t h e          a c c e p t a b l e            s t a n d a r d               o f             c a r e .            W e       f u r t h e r        h o l d

t h a t         t h e               p l a i n t i f f                  h a s          f a i l e d          t o      p r e s e n t                         r e s p o n s i v e              e v i d e n c e

s u f f i c i e n t                  t o           c r e a t e         a       g e n u i n e        i s s u e         o f             a         m a t e r i a l             f a c t .        A c c o r d -

i n g l y ,             w e         a r e           o f       t h e         o p i n i o n          t h a t       s u m m a r y                        j u d g m e n t          w a s       p r o p e r l y

g r a n t e d .




                                                                                                       8
            W e       a f f i r m      t h e   j u d g m e n t    o f     t h e   t r i a l       c o u r t    i n     a l l   r e s p e c t s .

C o s t s     a r e       a s s e s s e d      t o   t h e   a p p e l l a n t     a n d      t h i s    c a s e     i s   r e m a n d e d   t o

t h e   t r i a l        c o u r t .


                                                                        _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                        D o n T . M c M u r r a y , J u d g e



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                         9
                                                           I N      T H E            C O U R T O F A P P E A L S
                                                                               A T      K N O X V I L L E




B A R B A R A           J E A N     H O P P E R ,                                      )                   W A S H I N G T O N L A W
                                                                                       )                   C . A . N O . 0 3 A 0 1 - 9 8 0 1 - C V - 0 0 0 4 9
P. l a i n t i f f - A p p e l                l a n t       )
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
v s .                                                                                  )                   H O N . T H O M A S               J .         S E E L E Y ,         J R .
                                                                                       )                   J U D G E
                                                                                       )
                                                                                       )
                                                                                       )
                                                                                       )
D A V I D C . T A B O R , I n d i v i d u a                              l l y a n d )                     A F F I R M E D         A N D         R E M A N D E D
d / b / a E A S T T E N N E S S E E H E M O                              T O L O G Y - )
O N C O L O G Y , P . C . ,                                                            )
                                                                                       )
                            D e f e n d a n t s - A p p e                l l e e s     )


                                                                                      J U D G M E N T


            T h i s         a p p e a l        c a m e       o n         t o         b e      h e a r d        u p o n      t h e      r e c o r d               f r o m       t h e           L a w

C o u r t         o f       W a s h i n g t o n            C o u n t y ,                   a n d       b r i e f s         f i l e d             o n       b e h a l f             o f         t h e

r e s p e c t i v e           p a r t i e s .              U p o n         c o n s i d e r a t i o n                  t h e r e o f ,                  t h i s         C o u r t         i s     o f

t h e   o p i n i o n             t h a t      t h e r e         w a s         n o         r e v e r s i b l e           e r r o r         i n         t h e      t r i a l         c o u r t .

            W e         a f f i r m         t h e    j u d g m e n t                   o f         t h e     t r i a l       c o u r t             i n         a l l       r e s p e c t s .

C o s t s     a r e         a s s e s s e d         t o          t h e         a p p e l l a n t              a n d      t h i s       c a s e             i s         r e m a n d e d           t o

t h e   t r i a l           c o u r t .



                                                                                                     P E R     C U R I A M